Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 1 of 17

EDDIE JEAN CARR
CHANCERY CLERK
P. O. Box 686
Jackson, Mississippi 39205-0686

CLERK’S CERTIFICATE

THE STATE OF MISSISSIPPI
COUNTY OF HINDS

I, Eddie Jean Carr, Clerk of the Chancery Court of Hinds County, Mississippi, the same being a
court of record, do hereby certify that the foregoing _/(, pages are true, full and complete copies
of all papers filed herein in Cause Number G 209. 5o¢ styled:

“Re cia Me ae YUbse é Rees us

aired Stare Depap mea? ot Madara Afases

as the same are and remain on file and of record in my office.

 

In witness whereof, I hereto set my hand and official seal of said court, at my office, in the City of

Jackson, County of Hinds, State of Mississippi, this the’ ] day of Ad Cly , 20/9.

EDDIE JEAN £ Chancery Clerk

  

(SEAL) By: , D.C.

© \MyFiles\Forms'chicen frm

"Attachment 1"
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 2 of 17

 

 

 

 

 

 

 

 

 

 

 

Check ( x} if Business Planitiff is filing suit in the name of an entity ather than the above, and enter below:
D/B/A

E Court Identification Docket ‘Case Year ocket Number
ee aps i i Cony io
civilcase ing Form =| EY [T] Boe Cis
{To be completed by Attorney/Party County Judicial Court ID
Prior to Filing of Pleading) District (CH, C1, CO)
FT) } Local Oecket ID
PXHIZIZ VF
Mississippi Supreme Court Form AOC/01 Month Date Year
Administrative Office of Courts (Rev 2016 This ares to be completed by clerk Case Number if filed prior to 1/1/94
inthe CHANCERY Courtof HINDS Caunty — FIRST JU ficial District
Origin of Suit (Place an x" in one BOX only)
Ge] tnitial Filing CC} Reinstates [LJ Foreign Judgment Enrolled [J Transfer from Other court (CL) Other
[_) Remanded () Reopened (J Joining Suit/Action {C] Asnea!
Plaintiff - Party(ies) Initially Bringing Suit Should Be Entered First - Enter Additional Plaintiffs on Separate Farm
Individual Wise (Green) Patricia Melonee
Last Name First Name Maiden Name, if applicable MI, fc {Sr fifty
Check ( x) if individual Plainitiff 1s acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:
Estate of
Check { x ) if Individual Planitiff is acting in capacity as Business Owner/Cperator (d/b/a) or State Agency. and enter entity
0/8/A of Agency
jBusiness
Enter legal name of business, carporation, partnership, agency - If Corporation, indicate the state where intorporated

 

Address of Plaintiff 679 Kearney Park Road. Flora. MS 39071

Attomey (Name & Address) Dennis L. Horn. Hom & Payne. PLLC. P@ Box 2754. Madison. MS 39130-2754 M

 
 

  

 

Bar No. 2645

 

amt

Check (x ) if Individual ay is NOT an al
— LP AAA. titi

 

Signature of Individual Filing:
—
Defendant - Name of Defendant - Enter Additional Defendants on Separate Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

    

 

 

 

 

 

 

   

 
 
 

 

individual
Last Name First Name Maiden Name, if applicable MA. efSefliv
—_~ Check ( x) if Individual Defendant is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:
Estate of
—— Check ( x) if Individual Defendant is acting in capacity as Business Owner/Operator (d/b/a) of State Agency, and enter entity:
0/8/A or Agency
Business United States Department of Veterans Affairs
Enter legal name of business, corporation, partnership, agency - If Corparation, indicate the state where ificarporated
—_ Check (x) if Business Defendant ts acting in the name of an entity other than the above, and enter below:
0/8/A
Attorney (Name & Address) - tf Known Bar No.
— Check ( x ) Hf child support is contemplated as an issue in this suit.* CI Alcohol/Drug Commitment nani 1 Real Property
wif checked, please submit completed Child Support Information Sheet with this Cover Sheet |_| Other T} Adverse Possession
Nature of Suit (Place an "X" in one box only) [__Children/Minors - Non-Domestic | T_] Ejectment
Domestic Relations | L Business/Commercial 4 (_] Adoption - Contested [_] Eminent Domain
(L] Child Custody/Visitation {_] Accounting (Business) [CJ Adoption - uncontested L_] Eviction
CI Child Suppart CI Business Dissolution OQ Consent to Abortion _} Judicial Foreclosure
(] Contempt (7) Debt Collection [J] Minor Removal af Minority [} tien Assertion
(_} Divorce:Fault [) Employment [] Other [} Partition
[7] Divorce: Irreconcitable Diff. LC) Foreign Judgment [_} Tax Sate: Contirm/Cancel
[CJ] Domestic Abuse {_]} Garnishment CJ Elections _] Title Boundary or Easement
(CJ Emancipation C) Reptevin C3 Expungement Other
CJ Modification [} Other [] Habeas Corpus
CJ Paternity (LJ Post Convictian Relief/Prisoner Bad Faith
(CJ Property Divisson [_] Accounting (Probate) [—] Other Fraud
[[] Separate Maintenance ([) Birth Certificate Correction intentional Tort
(J Term. of Parental Rights-Chancery () Mental Health Commitment [[] Breach of Contract Loss of Consortium
[CJ VISA (eff 7/1/97; formerly URESA) CI Conservatorship (C) instalment Contract Malpractice - Legal
([] Other CI Guardianship (CJ insurance Maleractice - Medica!
Appeals ft (C) Heirship (J Srecific Performance Mass Tort
J Adranistrative Agency CI] intestate Estate [| Other Negligence - General
(J County Court [[] Minor's Settlement ) __Statutes/ules (_]} Negligence - Motor Vehicle
Ci Hardship Petition (Driver License) Oo Muniment of Title [[) 80nd validation Cc) Premises Liability
[[] Justice Count [) Name Change [) Civil Forfeiture Product tiabilty
(CJ MS Dept Employment Security [CJ Testate Estate (7) Deciaratory judgment [] Subrogation
(C1 Municipal court CJ Will Contest ([] Injunction or Restraining Order (J wrongful Death
(CL) other (Cj Alcchot/Drug Commitment moun, Lx] Other Accnting & Dsevy ce otra
ome eal

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 3 of 17

Case: 25CH1:19-cv-00508 Document#:3 — Filed: 04/22/2019 rpae 307

IN THE CHANCERY COURT OF THE FIRST JUDICIAL DISTRIC}

HINDS COUNTY, MISSISSIPPI
PATRICIA MELONEE WISE (GREEN)
VS.

UNITED STATES DEPARTMENT O
VETERANS AFFAIRS

  

OMPLAINT FOR AN ACCOU

 

ING AND DISCOVERY

OF

1
!

i
| PLAINTIFF Sr

‘ DEFENDANT

COMES NOW the Plaintiff, Patricia Melonee Wise (Green), by and throubh counsel, and

files this her Complaint for an Accounting and Discovery against the United State

's Department

of Veterans Affairs, Defendant herein, and as grounds therefor would show the fdllowing:

I.

Plaintiff Patricia Melonee Wise (Green) is an adult resident citizen of Madison County,

Mississippi, whose address is 679 Kearney Park Road, Flora, Mississippi 39071.
2.

Defendant United States Department of Veterans Affairs, located at 1500

Woodrow

Wilson Blvd., Jackson, Mississippi 39216, may be served with process by and though its

|

Secretary, Robert Wilkie, United States Department of Veterans Affairs, 210 Vermont Ave.,

NW, Washington, DC 20420, who is responsible for the nationwide system of he
services, including the G. V. (Sonny) Montgomery VA Medical Center located ir

Mississippi.

alth care

Jackson,

 
Case 3:19-cv-00373-CWR-FKB Document1-1 Filed 05/28/19 Tf 4of17

Case: 25CH1:19-cv-00508 Document #: 3 . Filed: 04/22/2019 age 2 of 7

3.
Plaintiff was employed with the Defendant as a telephone advice pharmac st. In
September of 2015, Plaintiff began medical leave, using her own personal leave. On December
28, 2015, Plaintiff converted the medical leave to leave without pay status.
4.
The Defendant has manually altered Plaintiff's personnel file with entries which are not
accurate, including Workers’ Compensation records.
5.
This Complaint for discovery is necessary to compel the Defendant to oroftuce
documentation necessary for the Plaintiff to be able to correct her personnel file , other
improper entries or submittals in that file. This personnel recording system is referred to as an
Electronic Official Personnel Folder (eOPF). The eOPF is an electronic version qf Plaintiff's
official personnel folder and contains all the official records required to document her Fedcral
career. These incorrect entries have impacted both payroll and personnel records
6.
Manual copies of Plaintiff's employment with the Defendant also should hppear
separately in the Hospital’s Department of Human Resources.
7.
Plaintiff is entitled to discovery and an accounting of her employment history with the
Defendant as demonstrated by the Electronic Official Personnel Folder [eOPF] fi te the payroll
file, and any manual documents which reside with the Department of Human Regources or the

Hospital.

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 5 of 17

Case: 25CH1:19-cv-00508 Document #: 3 | Filed: 04/22/2019 Page 3 of 7

8.

As such, Plaintiff is entitled to the following documents:

(1) All corrected W-2 tax forms for both 2017 and 2018 showing no incorte.

(2) All SF-50 Notification of Personnel Actions submitted to the Defense Finance and
Accounting Service (DFAS) since September 22, 2015. This request includes, but is not limited
to, the SF-50 Code 001 Cancellation of Suspension Charge that was submitted on| September 19,
2018; the SF-50 Code 001 Cancellation of return-to-duty that was submitted on Sbptember 19,

2018; and the SF-50 Code 001 Cancellation of the return-to-duty 2018 that was sybmitted on

September 15, 2018, along with any and all other submittals made during september of 2018.
|

 

ifications of
!

i

      
 
  
 

(3) Documentation reflecting the current status of ail submitted SF-50 No

Personnel Action, including whether the actions are active, pending, or have been cancelled.

(4) Copies of all SF-52's Request for Personnel Action, since September df 2015. All
SF-52’s should include the stamped date indicating when these forms actually wa re received by
Defendant's Department of Human Resources.
(5) Copy of the SF-50 Transfer of Enrollment to Workers’ Compensation] as was
instructed by the Department of Labor on November 2, 2016, reflecting the beginning claim date
of March 15, 2016.
(6) The updated SF-50 Notification, reflecting approval of Plaintiffs Wotkers’
Compensation retroactive to September 22, 2015, with the new beginning claim hate of
December 28, 2015.

(7) Copies of the Plaintiff's Time and Leave (T&L) statements for the pay periods ending

on January 21, 2017 and on May 26, 2018.

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 6 of 17

Case: 25CH1:19-cv-00508 Document #: 3 | Filed: 04/22/2019

  

that were involved in the creation of initial debt on February 6, 2016. Also. provij
documentation authorizing these actions. These records include the time and datqi stamped SF-52
Return to Duty and SF-52 Suspension Charge.
(9) Copies of all filed T&L reports, bookkeeper records, and Human Resource submittals
that relate to Plaintiff's separation on October 2, 2018, as well as documentation reflecting who
authorized this action.
(10) Copies of all remedy tickets submitted to Defense Finance and Accoynting Service
(DFAS) from and after September 22, 2015. .
(11) All records reflecting the current status of the remedy tickets requestdd in (10),
including records of whether these tickets are active or closed, any and all DF ASts
recommendations and the actual actions taken, and a listing of all remedy tickets (hat were
automatically closed without the completion of the DFAS recommendations.
(12) Copies of all generated indebtedness letters levied against Plaintiff frpm and after
September 22, 2015. Specify the purpose and time frame involved for each debt, Include
documentation indicating whether the status of each debt is currently active, was [paid by
Plaintiff, or was invalidated. |
(13) A written declaration of any other debt(s) generated that the Defendant is currently

hold against the Plaintiff, including any outstanding debts for healthcare premiunjs. Include the

reason for each debt and the debt status.

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 7 of 17

Case: 25CH1:19-cv-00508 Document #: 3 Filed: 04/22/2019 Ppge 5 of 7

(14) Written confirmation that Plaintiff is still owed 41.75 hours of leave for pay period

ending on December 26, 2015, along with a T&L statement between December 2
December 26, 2015 posted as Administrative Leave.
(15) Copy of a computer generated screen shot (“print screen”) of Plaintif;
showing all posted entries after September 22, 2015.
(16) Copies of Plaintiff's 2016, 2017, and 2018 Performance Evaluations, :

Plaintiff had been on medical leave since September 23, 2015.

. 2015 through

?s eOPF

ndicating that

(17) Documentation confirming that Plaintiff's leave status correctly reflefts Leave

Without Pay — Workers’ Compensation, since December 28, 2015. This includeda complete

H
t

Time and Leave (T&L) generated report reflecting these corrections.

(18) Any and all hard copies of records of Plaintiff currently maintained if the

 

Department of Human Resources.

(19) A copy of any and all records reflecting the 2010 denial of Reasonable

Accommodation, along with the Minutes that led to the decision to deny, and all flocuments

reflecting who was present at the meeting. Include a copy of the required VA Fof#m 0857G.

(20) Documents reflecting how many hours of personal leave Plaintiff was charged

following the approval of her Workers’ Compensation claim on November 17, 291

was provided the accommodations on May 11, 2011.

0 until she

(21) A Time and Leave (T&L) report of all of Plaintiffs scheduled night thur assignments

between October 16, 2009 and October 15, 2010 (including those which were wdrked and which

were taken as leave).

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Pag

Case: 25CH1:19-cv-00508 Document #: 3 "Filed: 04/22/2019 rp

(22) Provide documentation indicating any tours assigned to Plaintiff betwe

e8oti7

ge 60f7

en October

16, 2009 and October 15, 2010 that were not rotated with GS-12 specialist pharmdcists or

regularly assigned to one of the two GS-12 lead in-patient pharmacists. Include all
Plaintiff received pay at a GS-12 rate.

(23) Any documentation supporting that the Defendant had investigated tht
telework for Plaintiff's 2011 Court settlement job description.

(24) Documentation demonstrating any permanent telework alternative posi

tours that

feasibility of

tion offered to

Plaintiff that had met the requirements of Workers’ Compensation, under the required guidelines

of the Federal Employee Compensation Act (FECA).
(25) Provide any and all supportive evidence that on or around September 4
Plaintiff's supervisor, Latrouna Tobias, had provided guidance and counseled Plaiq

entitlements, rights, and responsibilities regarding the reoccurrence of her injury, ai

3, 2015, that
tiff of

required per

VHA Directive 1609, page E-8. This request includes the election of continuation pf pay (COP)

for lost time, along with the need for Plaintiff to file a Department of Labor (DOL)!

for the worsening of her injury.

form CA-2a

(26) Copies of any correspondence from Latronia Tobias to the Hospital’s Workers’

Compensation coordinator during September 2015 related to Plaintiff. Include any
documentation located in the Plaintiff's Workers’ Compensation file, located in thd
of Human Resources.

(27) A copy of the required DOL form CA-3 electronically submitted by the

Workers’ Compensation, along with the required medical documentation, to justify;

supportive

Department

Defendant to

the submitta)

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 9 of 17

Case: 25CH1:19-cv-00508 Document #: 3 | Filed: 04/22/2019

 
 

of the SF-50 notifications using the legal authority of 5 CFR, Part 353: Restoratign of
Compensatory Injury.
WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that process issue and the

Defendant United States Department of Veterans Affairs produce an account to P bintiff for any

and all documents and records identified in this Complaint for an Accounting andiiDiscovery to

be produced. Plaintiff also prays for general relief.

Respectfully submitted, this the q i day of April, 2019.

Dew L peal,

Dennis L. Horn, Attorney for Plaintiff,
Patricia Melonee Wise (Green)

Dennis L. Horn (MSB #2645)
Shirley Payne (MSB #4071)
HORN & PAYNE, PLLC

P.O. Box 2754

Madison, MS 39130-2754
Phone: 601-853-6090

FAX: 601-853-2878
hormpayne@gmail.com

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 10 of 17

Case: 25CH1:19-cv-00508 Document#:4 Filed: 04/22/2019 Page 1 of 3

IN THE CHANCERY COURT OF THE FIRST JUDICIAL DISTRICT) OF
HINDS COUNTY, MISSISSIPPI :

PATRICIA MELONEE WISE (GREEN) PLAINTIFF Shp

VS. cansenn. (ae) | I4--SOK

UNITED STATES DEPARTMENT OF |
VETERANS AFFAIRS | DEFENDANT

 

SUMMONS
THE STATE OF MISSISSIPPI

TO: Hon. Robert Wilkie, Secretary
United States Department of Veterans Affairs
810 Vermont Ave., NW
Washington, DC 20420

 

NOTICE TO DEFENDANT

THE COMPLAINT FOR AN ACCOUNTING AND DISCOVERY WHICH IS ATTA HED TO THIS
SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR

RIGHTS.
You are required to mail or hand deliver a copy of a written response to the Complaint for an

Accounting and Discovery to Dennis L. Horn, the attorney for the Plaintiff, whose post offfce address is Post
Office Box 2754, Madison, MS 39110, and whose street address is 1300 Highway 51, Madison, MS 39110.
Your response must be mailed or delivered within (30) days from the date of delivery of this Summons and
Complaint for an Accounting and Discovery or a judgment by default will be entered apainst you for the

money or other things demanded in the Complaint.

You must also file the original of your response with the Clerk of this Court within a reasonable time

afterward.

fev]

ne ssued under my hand and the seal of said Court, this 223 day ofladuere20 19.
is
: EDDIE JEAN CARR, Chancery Clerk

P.O. Box 686

 

ste

FL

Jackson, MS 39205

  

~

 
 

TS
w

DWN Jorfl'(MSB #2645)
Horn Payne, PLLC

P.O. Box 2754

Madison, MS 39130-2754
Phone: 601-853-6090
Attorney for Plaintiff

Deputy Clerk

  

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 11 of 17

Case: 25CH1:19-cv-00508 Document#:4 Filed: 04/22/2019 Pdge 2 of 3

PROOF OF SERVICE

(Process Server)

United States Department of Veterans Affairs
by and through its Secretary, Robert Wilkie
810 Vermont Ave., NW

Washington, DC 20420

I, the undersigned process server, served the Summons and Complaint for
and Discovery upon the person or entity named above in the manner set forth bel

an Accounting

() I personally delivered a copy of the Summons and Complaint for an Accoynting and

Discovery on the day of , 2019,

fo:

 

 

 

 

 

 

() 1 was unable to serve the Summons and Complaint for an Accounting and
This the day of , 2019,
At the time of service I was at least 18 years of age and not a party to this

Name

Address

Tel. No.

STATE OF MISSISSIPPI

COUNTY OF

 

Personally appeared before me the undersigned authority in and for the c
aforesaid, the within named who, being
sworn, states on oath that the matters and facts set forth in the foregoing Proof of
and correct as therein stated.

Discovery:

ction.

——

nty and state
first by me duly
Service are true

 

PROCESS SERVER

Swom to and subscribed before me, this the day of April, 2019.

 

NOTARY PUBLIC
My Commission Expires:

 

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 12 of 17 —

Case: 25CH1:19-cv-00508 Document#:4 Filed: 04/22/2019 Page 3 of 3

PROOF OF SERVICE

This summons for Hon. Robert Wilkie, Secretary, United States Department of Veterans

Affairs, was received by me on April , 2019.

I personally mailed by United States Mail, Certified Mail Receipt No.

 

Accounting and Discovery to:

Hon. Robert Wilkie, Secretary

United States Department of Veterans Affairs
810 Vermont Ave., NW

Washington, DC 20420

The Return Receipt was returned, signed: “* * (see attached}.

At the time of service I was at least 18 years of age and not a party to this as
Name
Address
Tel. No.

 

 

 

STATE OF MISSISSIPPI
COUNTY OF

 

, Return Receipt Requested, the Summons and Complaint for an

tion.

Personally appeared before me the undersigned authority in and for the coufty and state

aforesaid, the within named who, being f
duly sworn, states on oath that the matters and facts set forth in the foregoing Proof
are true and correct as therein stated.

 

rst by me
of Service

 

PROCESS SERVER

Sworn to and subscribed before me, this the day of April, 2019.

 

NOTARY PUBLIC
My Commission Expires:

 

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 13 of 17

Case: 25CH1:19-cv-00508 Document#:5 Filed: 04/22/2019 Pagelof3

IN THE CHANCERY COURT OF THE FIRST JUDICIAL DISTRICT}OF
HINDS COUNTY, MISSISSIPPI

PATRICIA MELONEE WISE (GREEN) PLAINTIFF e| >>
VS. CAUSE no (axl (4-SOK

UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS DEFENDANT

SUMMONS it jis
THE STATE OF MISSISSIPPI
illi i APR 22 2019

TO: Hon. William P. Barr, United States Attorney General
United States Department of Justice
950 Pennsylvania Ave., NW
Washington, DC 20530-0001

 

  
 

NOTICE TO DEFENDANT

THE COMPLAINT FOR AN ACCOUNTING AND DISCOVERY WHICH IS ATTAGHED TO THIS
SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS.

You are required to mail or hand deliver a copy of a written response to the Gomplaint for an

 

Accounting and Discovery to Dennis L. Horn, the attorney for the Plaintiff, whose post offide address is Post
Office Box 2754, Madison, MS 39110, and whose street address is 1300 Highway 51, Madjson, MS 39110.
Your response must be mailed or delivered within (30) days from the date of delivery of this Summons and
Complaint for an Accounting and Discovery or a judgment by default will be entered agpinst you for the

money or other things demanded in the Complaint.

You must also file the original of your response with the Clerk of this Court within 4 reasonable time

afterward.
pee ten ae
ak SS y hand and the seal of said Court, this 22 ayo 9.

EDDIE JEAN CARR, Chancery Clerk
P.O. Box 686
Jackson, MS 3

Noe’ KATYQHD
ancarar et Deputy #rlerk

Dennis L. Horn (MSB #2645)

Horn & Payne, PLLC

P, O. Box 2754

Madison, MS 39130-2754

Phone: 601-853-6090
Attorney for Plaintiff

   

 

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 14 of 17 _

Case: 25CH1:19-cv-00508 Document #5 Filed: 04/22/2019 Pabe2of3

PROOF OF SERVICE
(Process Server)

Hon. William P. Barr, United States Attorney General
United States Department of Justice

950 Pennsylvania Ave., NW

Washington, DC 20530-0001

 

I, the undersigned process server, served the Summons and Complaint for 4n Accounting
and Discovery upon the person or entity named above in the manner set forth below:

() I personally delivered a copy of the Summons and Complaint for an Accouhting and

Discovery on the day of , 2019, to:

 

() I was unable to serve the Summons and Complaint for an Accounting and Discovery:

This the day of , 2019,

 

At the time of service I was at least 18 years of age and not a party to this action.

Name
Address

 

 

 

Tel. No.

 

STATE OF MISSISSIPPI
COUNTY OF

 

Personally appeared before me the undersigned authority in and for the cofinty and state
aforesaid, the within named who, beingifirst by me duly
sworn, states on oath that the matters and facts set forth in the foregoing Proof of Bervice are true
and correct as therein stated.

 

 

PROCESS SERVER

Sworn to and subscribed before me, this the day of April, 2019.

 

; NOTARY PUBLIC
My Commission Expires:

 

 
Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 15 of 17

Case: 25CH1:19-cv-00508 Document#:5 Filed: 04/22/2019 Page 3 of 3

PROOF OF SERVICE

This summons for Hon. William P. Barr, United States Attorney General, Wnited States

Department of Justice, was received by me on April , 2019.

I personally mailed by United States Mail, Certified Mail Receipt No.

 

Accounting and Discovery to:

Hon. William P. Barr, United States Attorney General
United States Department of Justice

950 Pennsylvania Ave., NW

Washington, DC 20530-0001

The Return Receipt was returned, signed: “ * (see attached).

, Return Receipt Requested, the Summons and Complaint for an

At the time of service I was at least 18 years of age and not a party to this qction.

Name
Address
Tel. No.

 

 

 

STATE OF MISSISSIPPI
COUNTY OF

 

Personally appeared before me the undersigned authority in and for the co
aforesaid, the within named who, being
duly sworn, states on oath that the matters and facts set forth in the foregoing Pro
are true and correct as therein stated.

 

nty and state
first by me
f of Service

 

PROCESS SERVER

Sworn to and subscribed before me, this the day of April, 2019.

 

NOTARY PUBLIC
My Commission Expires:

 

 
     
  
  

Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 16 of 17

Case: 25CH1:19-cv-00508 Document #: 6 Filed: 04/22/2019

IN THE CHANCERY COURT OF THE FIRST JUDICIAL DISTRIC
HINDS COUNTY, MISSISSIPPI

PATRICIA MELONEE WISE (GREEN)
VS.

UNITED STATES DEPARTMENT OF

Frage 1 of 2

| OF

PLAINTIFF GJ

CAUSE NO. G20\FSce

| DEFENDANT

 

VETERANS AFFAIRS
SUMMONS

THE STATE OF MISSISSIPPI

' APR 22 2019

TO: Hon. D. Michael Hurst, Jr., United States Attorney for the
Southern District of Mississippi N CARR, CHANCERY CLERK
501 East Court Street, Ste 4.430 / ac
Jackson, MS 39201

NOTICE TO DEFENDANT

THE COMPLAINT FOR AN ACCOUNTING AND DISCOVERY WHICH IS ATTA
SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO J
RIGHTS.

You are required to mail or hand deliver a copy of a written response to the
Accounting and Discovery to Dennis L. Horn, the attorney for the Plaintiff, whose post of
Office Box 2754, Madison, MS 39110, and whose street address is 1300 Highway 51, M

Your response must be mailed or delivered within (30) days from the date of delivery of

CHED TO THIS
OEE YOUR

}Complaint for an
ce address Is Post
ison, MS 39110.

his Summons and

Complaint for an Accounting and Discovery or a judgment by default will be entered . you for the

money or other things demanded tn the Complaint.

You must also file the original of your response with the Clerk of this Court withid areasonable time

afterward.

Issued under my hand and the seal of said Court, this 22°

a LOE ag
wu -_,

CO EDDIE JEAN CARR, Chancery Clerk

P. O. Box 686

ey gol Ppa

Lov

 

RS Gis : Jackson, MS 39205
Sue. Io, By 2
ee si Deput) CTerk ;
at}. B #2645)
c aryrie

P.O. Box 2754

Madison, MS 39130-2754
Phone: 601-853-6090 !
Attorney for Plaintiff

 
»

Case 3:19-cv-00373-CWR-FKB Document 1-1 Filed 05/28/19 Page 17 of 17

Case: 25CH1:19-cv-00508 Document if 6 Filed: 04/22/2019 F

PROOF OF SERVICE
(Process Server)

Hon. D. Michael Hurst, Jr., United States Attorney for the
Southern District of Mississippi

501 East Court Street, Ste 4.430

Jackson, MS 39201

I, the undersigned process server, served the Summons and Complaint for

age 2 of 2

an Accounting

and Discovery upon the person or entity named above in the manner set forth below:

() I personally delivered a copy of the Summons and Complaint for an Acco

Discovery on the day of , 2019,

unting and

10:

 

 

 

 

 

 

 

Discovery:

action.

() ] was unable to serve the Summons and Complaint for an Accounting and
This the day of , 2019.
At the time of service I was at least 18 years of age and not a party to this
Name
Address
Tel. No.
STATE OF MISSISSIPPI
COUNTY OF
Personally appeared before me the undersigned authority in and for the cqunty and state
aforesaid, the within named who, being

 

sworn, states on oath that the matters and facts set forth in the foregoing Proof of
and correct as therein stated.

first by me duly
Service are true

 

PROCESS SERVER

Sworn to and subscribed before me, this the day of April, 2019.

 

NOTARY PUBLIC
My Commission Expires:

 

 
